Citation Nr: 1639660	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  09-28 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to February 22, 2010.

2.  Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU) prior to February 22, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1968 to September 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Philadelphia, Pennsylvania RO, which granted service connection for PTSD, rated 50 percent, effective August 11, 2008.  An interim [August 2012] rating decision granted a 70 percent rating for PTSD, effective July 12, 2012.  In November 2012, a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the claims file.  An interim [April 2013] Board decision granted a 100 percent schedular rating for PTSD, effective February 22, 2010.  In April 2013 and November 2015, the Board remanded the matters for additional development.

The matter of entitlement to TDIU prior to February 22, 2010, is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required. 


FINDING OF FACT

It is reasonably shown that throughout the period for consideration (prior to February 22, 2010), the Veteran's PTSD was manifested by symptoms productive of occupational and social impairment with deficiencies in most areas; at no time was it shown to have been manifested by symptoms productive of total occupational and social impairment.




CONCLUSION OF LAW

A 70 percent (but no higher) schedular rating is warranted for the Veteran's PTSD throughout, prior to February 22, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.130, Diagnostic Code (Code) 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  A December 2009 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased initial rating, and an April 2016 supplemental SOC (SSOC) readjudicated the matters after the Veteran had the opportunity to respond.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  During the November 2012 Travel Board hearing, the undersigned advised the Veteran of what is still needed to substantiate the claims (evidence of increased severity of symptoms during the relevant appeal period); his testimony reflects that he is aware of what remains needed to substantiate his claims.

The Veteran's pertinent postservice treatment records have been obtained.  The agency of original jurisdiction (AOJ) arranged for a VA examination in October 2008, which will be discussed in greater detail below.  The report of this examination provides the information needed to properly evaluate the disability at issue, so it is adequate for rating purposes such that additional examination is not needed or required.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any evidence pertinent to this claim that remains outstanding; VA's duty to assist is met.  There also was the required compliance, certainly acceptable substantial compliance, with the Board's previous remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that "substantial" rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

PTSD is rated under the General Rating Formula for Mental Disorders.  A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 9411.  

Regarding the rating criteria, the use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  Because "[a]ll nonzero disability levels [in § 4.130] are also associated with objectively observable symptomatology," and the plain language of this regulation makes it clear that "the veteran's impairment must be 'due to' those symptoms," "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013). "[I]n the context of a 70[%] rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. at 117.  Although a veteran's symptoms are the "primary consideration" in assigning a disability evaluation under § 4.130, the determination as to whether the veteran is entitled to a 70% disability evaluation "also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id. at 118.  

The Board has considered the Veteran's assigned Global Assessment of Functioning (GAF) scores, as documented in the record.  The scores reflect the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (DSM).  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Lesser scores reflect increasingly severe levels of mental impairment.  See 38 C.F.R. § 4.130 (2013).

[Per revised regulation, the rating criteria are now based upon the American Psychiatric Association's DSM-5.  While the DSM-5 did not incorporate the use of GAF scores to identify levels of disability, discussion of such scores is appropriate for evaluations/treatment provided prior to VA's adoption of DSM-5.]

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remissions.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

At the outset, it is noteworthy that from February 22, 2010, the Veteran's PTSD has been assigned a 100 percent schedular rating.  What remains for consideration is whether a rating in excess of 50 percent is warranted for PTSD prior to that date.
On October 2008 VA primary care treatment, the Veteran was noted as being followed by the mental health clinic for PTSD "as needed"; he reported that he "may see them for [a follow up appointment] again".

On October 2008 VA examination, the Veteran reported that he generally had recurrent unwanted memories of Vietnam daily, had dreams related to Vietnam that occurred on average three nights per week, had a long history of recurrent episodes of night sweating and numerous restless sleeping nights, and had flashbacks that occurred on an irregular basis and were sometimes stimulated by either noises or smells.  He reported that the flashbacks all related to Vietnam and were usually very intense and vivid.  He had developed avoidance behaviors; he generally felt very uncomfortable around large numbers of people, and as a consequence since returning from Vietnam he had avoided crowded situations.  He had a reduced interest in significant social activities and for the previous 40 years he had maintained a low level of socialization.  He maintained some regular social activities that included going to dinner on regular occasions with his wife of 40 years, staying in contact with his relatives, and practicing his hobby of physical exercise.  He reported having chronic insomnia, manifested mainly as difficulty staying asleep; he estimated sleeping on average three hours per evening.  He reported a high level of irritability, which had varied in intensity over the years; since the 2001 terrorist attacks and the subsequent wars in Afghanistan and Iraq, he had had a sustained high level of irritability associated with a low frustration threshold.  He reported having a strong reaction to casualty reports from the wars which caused him to have strong memories about his own wartime experiences.  He reported that the constant information about the wars had caused him to maintain a very high and intense level of anxiety most of the time.  He reported having occasional outbursts of anger, and that he had hypervigilance with intense concern for security; he rechecked his home for security on multiple occasions on a typical evening.  He reported having an exaggerated startle reflex that had been present (almost unchanged) since his return from Vietnam.  He complained of having long periods of low mood, sadness, decreased energy and no motivation.  

The Veteran reported on examination that, for the previous two years, he had been enrolled in a VA behavioral health program, and maintained a regular schedule of sessions with his therapist and psychiatrist.  He saw his therapist once a month and he was not on any prescribed psychiatric medication.  He reported that he worked as a firefighter until his retirement in May 2004.  He denied that his psychiatric symptoms seriously interfered with his ability to carry out his full-time job functions prior to his retirement.

On mental status examination, the Veteran was very friendly and very informative.  He was neatly dressed and well groomed.  His speech was clear with normal rate and content.  His psychomotor functions were full and normal.  He had no difficulty carrying out activities of daily living.  He was oriented to time, person and place and his memory was normal for recall of remote and recent events.  His intellectual functions were in the high range and his cognitive functions were normal.  His mood was remarkably low and his affect was sad, and he had a moderately high to high level of anxiety throughout the interview.  He had no history of inappropriate behavior, and he specifically denied having any suicidal or homicidal thoughts.  He described his appetite as usually fair, except when he felt very depressed in which case his appetite disappeared.  He had chronic feelings of low to no energy and decreased motivation.  He complained of having had several years of persistent high intensity irritability.  His judgment and insight were excellent.  The diagnoses included PTSD of severe intensity, and major depressive disorder secondary to PTSD of moderate intensity.  There was no impairment to thought process or communication.  A GAF score of 47 was assigned based upon significant psychiatric symptoms.

On February 22, 2010 VA treatment, the Veteran was seen for a 45 minute individual therapy appointment, which was noted to be the first instance of therapy since January 2008.  He reported having no relationship with his wife, children or grandchildren, and that he did not care about the relationships anymore.  On mental status examination, his judgment/insight was intact, mood was dysphoric, affect was very constricted and sad with prominent irritable edge, thought process was logical and linear but thought content was very negative and hopeless, he denied homicidal intent and reported chronic passive suicidal ideation (he did not want to "be here anymore" but denied any plan or intention to act on this feeling).  The assessment was chronic and severe PTSD with depression.  The examiner noted that the Veteran had been extremely isolated and ambivalent regarding treatment and his level of discomfort had increased to the point that he was reluctantly willing to consider treatment and medication.

At the November 2012 Board hearing, the Veteran testified that his symptoms of PTSD with major depressive disorder included anxiety, difficulty establishing and maintaining effective work or social relationships, impaired impulse control, severe avoidance of going out more than four blocks from his home, depression all the time, suicidal ideation, neglect of personal appearance and hygiene, and unprovoked irritability with periods of violence.  He testified that when he was receiving treatment in 2008 and 2009, he was seen at least three or four times per year but was embarrassed to report everything to his VA treatment providers; he testified that he hid his symptoms for many years due to a fear of being fired.

The Board finds that throughout the appeal period the Veteran has reported, and his treating VA mental health personnel and VA examiners have noted symptoms of PTSD that reflect occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood.  Those symptoms have included obsessional rituals which interfere with routine activities (rechecking his home for security on multiple occasions on a typical evening); near-continuous panic or depression affecting the ability to function independently, appropriately and effectively (he reported having a very high and intense level of anxiety most of the time); impaired impulse control (such as unprovoked irritability with periods of violence); difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships (he reported maintaining a low level of socialization for many years).

The October 2008 VA examiner characterized the Veteran's PTSD as being "of severe intensity" and assigned a GAF score of 47 which reflects serious symptoms or serious social or occupational impairment.  The Board finds no reason to question the credibility of the Veteran's own accounts; they are consistent with reports by his treating mental health personnel and the VA examiner.  The Board likewise has no reason to question the competence of the VA examiner in finding that the Veteran's PTSD is severe in intensity (and consequently causes substantial functional impairment).  As the functional impairment due to PTSD described meets (or at least approximates) the schedular criteria for a 70 percent rating under Code 9411, the Board finds that such rating is warranted throughout prior to February 22, 2010.  38 C.F.R. § 4.7.

The evidence of record does not show that PTSD symptoms productive of total occupational and social impairment such as: gross impairment in thought processes or communication (his thought processes were regularly noted to be normal and intact); persistent delusions or hallucinations (no evidence of either at any time); persistent danger of hurting self or others (he denied any suicidal and/or homicidal ideation during the appeal period); intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, or other symptoms of similar gravity) were manifested during the period under consideration.  Furthermore, the GAF scores assigned do not provide a separate basis for an award of a rating in excess of 70 percent prior to February 22, 2010.  The symptoms and level of impairment represented by a GAF score of 47 do not reflect (or approximate) a disability picture of total occupational and social impairment, and do not warrant a 100 percent rating.  Consequently, the Board finds that a schedular 100 percent rating is not warranted for any period of time remaining under consideration.

The Board finds that the evidentiary record presents no reason to refer the case to the Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321(b).  There is no evidence of symptoms or impairment not encompassed by the schedular criteria, so as to render those criteria inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

The matter of entitlement to a TDIU rating prior to February 22, 2010, is addressed in the remand below.



ORDER

A 70 percent rating is granted for the Veteran's PTSD throughout, subject to the regulations governing payment of monetary awards.
   

REMAND

The Veteran contends that, prior to February 22, 2010, he was unable to maintain substantially gainful employment due to his service-connected PTSD.  The Board's decision above has granted a 70 percent rating for the Veteran's PTSD for the period under consideration.  While he has also established service-connection for hypertension, left hand scar, and migraine headaches, the disabilities were each rated 0 percent.  Consequently, prior to the award of the 70 percent rating for PTSD, the schedular rating requirements for a TDIU rating in 38 C.F.R. § 4.16(a) were not met prior to February 22, 2010; they now are.  

As the posture of the claim for TDIU prior to February 22, 2010 is changed due process requires that the AOJ be afforded initial reconsideration of that claim in light of the fact that that the schedular requirements for a TDIU rating are met.   

Accordingly, the case is REMANDED for the following:

The AOJ should review the expanded record, arrange for any further development deemed necessary, and readjudicate the claim for a TDIU rating prior to February 22, 2010, in light of the increase in the rating for PTSD prior to that date and that schedular requirements for a  TDIU rating were met for the period prior to that date.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


